

SEPARATION AGREEMENT AND RELEASE OF CLAIMS


This Separation Agreement and Release of Claims (this “Agreement”) is entered
into as of the date last written below by and between SeaChange International,
Inc. (the “Company” or “SeaChange”) and William C. Styslinger, III (“Executive”)
(individually, a “Party,” and collectively, the “Parties”).  The Parties hereby
agree as follows:
 
1.           Resignation from Employment; Benefits.  The Parties acknowledge and
agree that Executive has resigned from employment with the Company, effective
December 8, 2011 (the “Separation Date”).   Between the date Executive signs
this Agreement and the Separation Date (the “Transition Period”), Executive will
perform such duties and responsibilities as the Company’s Board of Directors
(the “Board”), or its individual members as so designated, may request, but
shall not otherwise perform any work for or on behalf of the Company.
 
Executive will be paid no later than the next regular payroll date that falls on
or after the Separation Date for all base salary earned through the Separation
Date, together with all accrued but unused paid vacation time as of the
Separation Date.  Following the Separation Date, Executive agrees that he is not
entitled to any salary, bonus, equity or other compensation from SeaChange,
except as expressly set forth herein.
 
For the period subsequent to the Separation Date, Executive may be eligible to
elect continued group health and dental insurance coverage pursuant to the
federal law known as COBRA.  Notification of Executive’s COBRA rights will be
sent under separate cover.  Effective on the Separation Date, Executive’s
entitlement to or participation in any and all other Company benefits, benefit
plans, policies or programs shall cease, except as expressly set forth herein.
 
2.           Resignation from Other Positions; Transfer of Subsidiary
Interests.  Executive shall resign from all officer, director and other
positions with SeaChange and all of its subsidiaries (including but not limited
to his positions as Chief Executive Officer and as member and Chairman of the
Board of Directors of SeaChange) effective on the Separation Date. Executive
hereby sells, transfers and assigns to the Company, for consideration of $1.00
in the aggregate, each of Executive’s shares of capital stock or other equity
interests of any of the Company’s subsidiaries (including without limitation
SeaChange Philippines Corporation and SeaChange Telekomunikasyon Hizmetleri
Anonim Sirekti).
 
3.           Severance.  In consideration of Executive’s execution and
non-revocation of this Agreement, the Company will
 
 
a.
pay Executive an amount equal to two times his current annual base salary, or a
total of $950,000, less applicable taxes and withholdings (the “Severance Pay”),
to be paid in twelve equal monthly installments in accordance with the Company’s
regular payroll practices, commencing on the first regular payroll date
coinciding with or next following December 8, 2011 and concluding twelve (12)
months thereafter (the “Severance Period”);

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
pay for twenty-four (24) months of Executive’s coverage under comparable medical
and dental benefit plans to those by which Executive was covered immediately
prior to the Separation Date (“Benefits Continuation”).  For the first eighteen
months following the Separation Date, this coverage shall be provided via
Executive’s election of continued COBRA coverage under the Company’s benefits
plans.  Thereafter, the Company shall pay the reasonable cost of Executive’s
coverage under comparable individual health and dental plans, unless and until
Executive is eligible for coverage under health or dental plans either through
his own employment or that of his spouse. Notwithstanding the provisions set
forth above in this Section 3(b), if the Company determines at any time in its
sole discretion that it cannot provide or continue to provide all or any portion
the Benefits Continuation without potentially violating, or being subject to an
excise tax under, applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), or the terms of the applicable insurance policy,
the Company shall in lieu of providing the Benefits Continuation pay to the
Executive for each of the remaining twenty-four (24) months a taxable cash
payment equal to the COBRA premium determined for the first month of COBRA
coverage (the “Taxable Payments”).  Such Taxable Payments shall be paid monthly
on the first regular Company payroll date of each applicable month for the
remainder of the twenty-four (24) month period.  For the avoidance of doubt, the
Taxable Payments may be used by the Executive for any purpose, including, but
not limited to continuation coverage under COBRA;

 
 
c.
waive any continuing employment requirement applicable to any unvested
restricted stock units previously granted to Executive that are outstanding on
the Separation Date notwithstanding Executive’s separation from employment,
which restricted stock units shall remain subject to the same vesting and
payment schedule to which they were subject immediately prior to execution of
this Agreement (the “RSU Vesting”);

 
 
d.
in the event that a Change in Control (as defined in Amended and Restated
Change-in-Control Severance Agreement, as amended (the “CIC Agreement”)) occurs
after December 8, 2011 but on or before September 30, 2012, provide Executive
with a lump-sum payment in an amount equal to the difference between the sum of
the cash value of the 2012 Bonus (whether paid in RSUs or cash, and assuming,
for this purpose, that if Executive has elected to receive payment of the 2012
Bonus in cash, he shall nevertheless be deemed to have received 100% of the fair
market value of the RSUs awarded under the 2012 Bonus)  and the Severance Pay,
on the one hand, and the cash value of the compensation set forth in Sections
2.2(a)(i) and (ii) of the CIC Agreement, on the other, less applicable taxes and
withholdings (the “CIC Payment”).  This payment shall be made on the business
day coinciding with or next following the date that is thirty (30) days after
the closing of the triggering Change in Control.  In addition, in the event of
such a Change in Control, all unvested RSUs then held by the Executive shall
immediately vest in full as provided in Section 2.1(b) of the CIC
Agreement.  Additionally, in the event a Change in Control as defined in the CIC
Agreement occurs at any time on or before September 30, 2012, Executive, if so
requested by the Board, shall execute and deliver to the Company a voting and
support agreement in a form satisfactory to the Company. Executive acknowledges
and agrees that the Severance Pay, Benefits Continuation, RSU Vesting, and CIC
Payment (the “Severance Benefits”) are being provided in exchange for his assent
to the terms of this Agreement and are not amounts or benefits to which he is
otherwise entitled.

 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if, on or before December 8, 2011,  the Company
enters into a definitive agreement providing for a Change in Control within the
meaning of the CIC Agreement, and if that Change in Control is thereafter
consummated such that Executive is entitled to compensation and benefits under
the CIC Agreement, Executive shall be entitled only to such compensation and
benefits set forth in the CIC Agreement, and not to any compensation or benefits
set forth in Sections 3 or 4 herein.  However, in that event, the remainder of
this Agreement (not including Section 3 or 4 herein) shall remain in full force
and effect.
 
4.           Bonus; Equity.
 
 
a.
Fiscal Year 2012 Bonus.  Pursuant to the terms of the Company’s fiscal year 2012
compensation and bonus plans (the “2012 Plans”), Executive shall remain eligible
for a target bonus of 125,000 restricted stock units (RSUs) and additional RSUs
with a value of $330,000 (the “2012 Bonus”), in accordance with and subject to
the terms and conditions of the 2012 Plans.  The 2012 Bonus (if earned) shall be
paid at such time and under such terms as would have applied under the terms of
the 2012 Plans and the Company’s regular practices had the Executive remained
actively employed at the Company; provided that the Executive shall have the
right to elect to receive any earned 2012 Bonus in cash in lieu of RSUs, in an
amount equal to 70% of the fair market  value of the RSUs he would have received
as his 2012 Bonus, less applicable taxes and withholdings, such fair market
value to be determined as of the date of approval of such 2012 Bonus by the
Board of Directors.  Executive shall inform the Company no later than ten (10)
days prior to the regular payout date of the Bonus if he wishes to elect the
cash payment in lieu of RSUs.  Executive acknowledges and agrees that he is not
eligible for any other bonus compensation for the fiscal year 2012 other than
the 2012 Bonus, and that he has been paid all bonuses and compensation earned by
him in fiscal years prior to 2012.

 
 
b.
Equity.  The Parties acknowledge and agree that Executive’s equity awards as of
the Separation Date under the Company’s Amended and Restated 2005 Equity
Compensation and Incentive Plan and 2011 Compensation and Incentive Plan (the
“Equity Plans’) are as set forth in Exhibit A hereto.  Executive’s options and
restricted stock units shall continue to be governed by the terms and conditions
set forth in the Equity Plans, which shall continue in full force and effect
following execution of this Agreement, except to the extent expressly modified
in Section 3(c) above or in this Section 4(b).

 
In accordance with the Equity Plans, Executive shall have ninety (90) days
following the Separation Date to exercise any vested but unexercised stock
options.  Any unvested stock options shall be forfeited on the Separation Date,
in accordance with the Equity Plans.
 
 
3

--------------------------------------------------------------------------------

 
 
Executive currently has 191,004 unvested RSUs (the “Unvested RSUs”).  All such
Unvested RSUs will continue to vest following the Separation Date pursuant to
Section 3(c) above.
 
Under Paragraph 8(d) of the Corporate Governance Guidelines, Executive is
prohibited from selling any Company stock for a period of ninety (90) days
following the Separation Date.
 
5.           Section 409A Compliance. It is the intention of the parties that
this Agreement comply with and be interpreted in accordance with Section 409A of
the Internal Revenue Code of 1986, as amended and the United States Department
of Treasury regulations and other guidance issued thereunder (collectively,
“Section 409A”).  Each payment in a series of payments provided to the Executive
pursuant to this Agreement will be deemed a separate payment for purposes of
Section 409A.  If any amount payable under this Agreement upon a termination of
employment is determined by the Company to constitute nonqualified deferred
compensation for purposes of Section 409A (after taking into account the
short-term deferral exception and the involuntary separation pay exception of
the regulations promulgated under Section 409A which are hereby incorporated by
reference), such amount shall not be paid unless and until the Executive's
termination of employment also constitutes a “separation from service” from the
Company for purposes of Section 409A.  In the event that the Executive is
determined by the Company to be a “specified employee” for purposes of Section
409A at the time of his separation from service with the Company, any payments
of nonqualified deferred compensation (after giving effect to any exemptions
available under Section 409A) otherwise payable to the Executive during the
first six (6) months following his separation from service shall be delayed and
paid in a lump sum upon the earlier of (x) the Executive’s date of death, or (y)
the first day of the seventh month following the Executive’s separation from
service, and the balance of the installments (if any) will be payable in
accordance with their original schedule.
 
6.           Releases of Claims.
 
 
a.
Executive, on behalf of himself and his spouse, heirs, children, successors,
current and former agents, representatives, executors, beneficiaries,
administrators, trustees, attorneys and assigns, voluntarily releases and
discharges SeaChange International, Inc. and each of its predecessors,
successors, subsidiaries, investors and current and former assigns, agents,
officers, partners, members, directors, shareholders, employees, consultants,
representatives, insurers, attorneys, affiliates, and any other related
entities; and all persons acting by, through, under, or in concert with any of
them (any and all of which are referred to as “Releasees”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
causes of action, damages, losses, expenses, and debts of any nature whatsoever,
known or unknown (“Claims”), which Executive has, claims to have, ever had, or
ever claimed to have had against Releasees through the date last written
below.  This general release of Claims includes, without implication of
limitation, all Claims relating to Executive’s employment and separation from
employment with SeaChange; all Claims relating to Executive’s positions and
duties with SeaChange; all Claims relating to Executive’s equity and other
rights as to SeaChange; all Claims of discrimination, harassment and retaliation
prohibited by any federal, state, or local statute, regulation, or ordinance,
including without implication of limitation, Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act and any similar applicable state laws; and all other
statutory or common law Claims.  Executive also waives any Claim for
reinstatement, attorneys’ fees, interest, or costs, and all Claims for wages,
bonuses, severance, equity or other compensation, provided that this Release
shall not be construed to impair (i) any rights pursuant to any qualified
retirement or welfare benefit plan maintained by the Company, (ii) any rights to
be indemnified by the Company pursuant to the Company’s articles of
incorporation or bylaws, applicable law, or rights under any Company D & O
policy, or (iii) Executive’s rights under this Agreement.  Additionally, nothing
in this Agreement shall be interpreted to prohibit Executive from filing an age
discrimination claim with any anti-discrimination agency, or from participating
in an age discrimination investigation or proceeding conducted by any such
agency.  However, by signing this Agreement, Executive acknowledges that he is
waiving any and all rights to money damages and any other relief that might
otherwise be available should he or any other entity pursue claims against the
Releasees.

 
 
4

--------------------------------------------------------------------------------

 
 
 
b.
The Company, on behalf of itself and its predecessors, successors, subsidiaries,
investors and current and former assigns, agents, officers, partners, members,
directors, shareholders, employees, consultants, representatives, insurers,
attorneys, affiliates, and any other related entities; and all persons acting
by, through, under, or in concert with any of them, voluntarily releases and
discharges Executive and his spouse, heirs, children, successors, current and
former agents, representatives, executors, beneficiaries, administrators,
trustees, attorneys and assigns (any and all of which are referred to as
“Executive Releasees”), from any and all Claims which the Company has, claims to
have, ever had, or ever claimed to have had against Executive Releasees through
the date last written below.  This general release of Claims includes, without
implication of limitation, all Claims relating to Executive’s employment and
separation from employment with SeaChange; all Claims relating to Executive’s
positions and duties with SeaChange; all Claims relating to Executive’s equity
and other rights as to SeaChange; and all other statutory or common law Claims;
provided that (i) nothing in this Agreement shall be construed to impair the
Company’s rights under this Agreement or any agreement referenced in Section 17
below; and (ii) notwithstanding the foregoing, the Company shall retain the
right to pursue and proceed with any Claims relating to events, actions or
inactions for which the Executive would not be indemnified under applicable law
or under any indemnification agreements or policies applicable to the Executive.

 
7.           Non-Filing of Complaint or Charges.  Executive represents that he
has not filed any complaint or charge against any of the Releasees with any
local, state or federal agency or court, or assigned any of the Claims released
in Section 6(a) to any third party.  The Company represents that it has not
filed any complaint or charge against any of the Executive Releasees with any
local, state or federal agency or court, or assigned any of the Claims released
in Section 6(b) to any third party.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Confidentiality; Intellectual Property.
 
 
a.
The Executive agrees that he will not at any time, directly or indirectly,
disclose or use any Confidential Information (as hereinafter defined), except to
the extent required by law (but only after the Executive has provided the
Company with reasonable notice and opportunity to take action against any
legally required disclosure).  As used herein, “Confidential Information” means
all trade secrets and all other information of a business, financial, marketing,
technical or other nature relating to the business of the Company including,
without limitation, any customer or vendor lists, prospective customer names,
financial statements and projections, know-how, pricing policies, operational
methods, methods of doing business, technical processes, formulae, designs and
design projects, inventions, computer hardware, software programs, business
plans and projects pertaining to the Company and including any information of
others that the Company has agreed to keep confidential; provided, that
Confidential Information shall not include any information that has entered or
enters the public domain through no fault of the Executive.

 
 
b.
All inventions, modifications, discoveries, designs, developments, improvements,
processes, software programs, works of authorship, documentation, formulae,
data, techniques, know-how, secrets or intellectual property rights or any
interest therein (collectively, the “Developments”) made by the Executive,
either alone or in conjunction with others, at any time or at any place during
the Executive’s employment with the Company, whether or not reduced to writing
or practice during such period of employment, which relate to the business in
which the Company is engaged or, to the knowledge of the Executive, in which the
Company intends to engage, shall be and hereby are the exclusive property of the
Company without any further compensation to the Executive.  In addition, without
limiting the generality of the prior sentence, all Developments which are
copyrightable work by the Executive are intended to be “work made for hire” as
defined in Section 101 of the Copyright Act of 1976, as amended, and shall be
and hereby are the property of the Company.

 
 
c.
If any Development is not the property of the Company by operation of law, this
Agreement or otherwise, the Executive will, and hereby does, assign to the
Company all right, title and interest in such Development, without further
consideration, and will assist the Company and its nominees in every way, at the
Company’s expense, to secure, maintain and defend the Company’s rights in such
Development.  The Executive shall sign all instruments necessary for the filing
and prosecution of any applications for, or extension or renewals of, letters
patent (or other intellectual property registrations or filings) of the USA or
any foreign country which the Company desires to file and relates to any
Development.  The Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as such Executive’s agent
and attorney-in-fact (which designation and appointment shall be deemed coupled
with an interest and shall survive the Executive’s death or incapacity), to act
for and in the Executive’s behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings, or such other similar documents with the same legal
force and effect as if executed by the Executive.

 
 
6

--------------------------------------------------------------------------------

 
 
9.           Nonsolicitation and Noncompetition.  The Executive agrees that,
during the Transition Period and for twelve (12) months following the Separation
Date, he will not, directly or indirectly, individually or as a consultant to,
or an employee, officer, director, manager, stockholder (except as the owner of
less than 1% of the stock of a publicly traded company), partner, member or
other owner or participant in any business entity:
 
 
a.
solicit away from the Company or endeavor to entice away from the Company, or
otherwise interfere with the business relationship of the Company with, any
person or entity who is, or was within the one year period immediately prior
thereto, (i) employed by, associated with or a consultant to the Company, or
(ii) a customer, prospective customer, dealer, distributor or client of,
supplier, vendor or service provider to, or other party having business
relations with, the Company;

 
 
b.
engage in, perform work for, or participate or assist in any business conducted
anywhere in the United States that competes with any business in which the
Company is engaged as of the Separation Date.

 
10.           Return of Information and Property.  Executive represents and
warrants that he has either returned or will return to Kevin Bisson, Chief
Financial Officer, on or before the Separation Date any and all Company property
and documents; provided that (a) Executive shall be permitted to retain his
current cell phone number, although all Company-paid services relating to his
cell phone and the devices listed in Section 10(b) shall cease on the Separation
Date; and (b) the Company shall return to Executive his current iPhone, iPad,
and Macbook laptop once the Company has removed all Company information and data
from such devices.  Executive further agrees that on and after the Separation
Date, he will not for any purpose attempt to access or use any SeaChange
computer or computer network or system, including its servers and electronic
mail system.  Executive also represents that he has left intact all of the
Company’s electronic files, including those that he developed or helped develop
during his employment with the Company.
 
11.           Cooperation.  During the Transition Period and the Severance
Period, Executive agrees that upon request by SeaChange, he shall provide, at
mutually agreeable times and in reasonable amounts, assistance to and
cooperation with SeaChange in order to ensure a smooth transition of his duties
and responsibilities.
 
 
7

--------------------------------------------------------------------------------

 
 
During the Severance Period and at all times thereafter, Executive agrees to
cooperate fully with SeaChange in the defense or prosecution of any threatened
or actual claims or actions which may be brought by, against or on behalf of
SeaChange or its predecessors, subsidiaries, affiliates or any of their current
or former partners, investors, agents, employees, officers, or directors and
which relate to events or occurrences that transpired or are alleged to have
transpired during his employment or affiliation with SeaChange.  Such
cooperation shall include, without implication of limitation, being available to
meet at mutually agreeable times with the Company’s counsel to prepare for
discovery or trial and to testify truthfully as a witness when reasonably
requested by SeaChange.
 
12.           Non-Disparagement.  Executive agrees not to make any statement,
written or oral, which disparages SeaChange or any of its services,
subsidiaries, affiliates, shareholders, investors, partners, members, directors,
officers, employees, or agents.  Executive further agrees not to make any
statement or take any action which has the intended or foreseeable effect of
harming SeaChange.  For its part, the Company agrees that (i) neither its
current President nor its current Board members shall make any statement,
written or oral, which disparages Executive; and (ii) the Company shall not
include any written statements that disparage the Executive in any official
public Company announcement.
 
Nothing in this Section or in Section 8 herein shall prohibit either Party from
providing truthful testimony in any legal proceeding, communicating with any
governmental agency or representative, or from making any truthful disclosure
required by law; provided, however, that in the event of such a disclosure, each
Party agrees to provide advance written notice to the non-disclosing Party of
his/its intent to make such disclosures and provided that best efforts will be
used by the Parties to ensure that this Section and Section 8 are complied with
to the maximum extent possible.  Moreover, nothing herein shall prevent
Executive from participating in any proceeding before any federal or state
administrative agency to the fullest extent permitted by applicable law,
provided that he will be prohibited to the fullest extent authorized by law from
obtaining monetary damages and any other relief in any agency proceeding in
which he does so participate.
 
13.           Accord and Satisfaction.  It is expressly agreed that the payments
and benefits set forth in this Agreement, together with all other payments and
benefits previously provided to Executive by SeaChange, are complete payment,
settlement, satisfaction and accord with respect to all obligations and
liabilities of the Releasees to Executive.  SeaChange agrees that Executive’s
undertakings in this Agreement are complete payment, settlement, satisfaction
and accord with respect to all obligations and liabilities of Executive to
SeaChange.
 
14.           Further Assurances.  The Parties agree to execute, acknowledge (if
necessary), and deliver such documents, certificates or other instruments and
take such other actions as may be reasonably required from time to time to carry
out the intents and purposes of this Agreement.
 
15.           Remedy for Breach.  Executive understands and agrees that
SeaChange may terminate his continued eligibility for the Severance Pay,
Benefits Continuation, CIC Payment and/or 2012 Bonus if he violates this
Agreement. In addition, in the event any legal authority determinates that
Executive has violated this Agreement, the Company may also recover or retract
any Severance Benefits and/or 2012 Bonus provided to Executive after the first
date of such violation.  The Parties further agree that a breach of Sections 7,
8, 9, 10, 11 and/or 12 (and the first paragraph of Section 1) herein would
result in irreparable harm to the non-breaching Party, that money damages would
not provide an adequate remedy, and, therefore, that in addition to any other
rights that the non-breaching Parties may have, the non-breaching Party shall
have the right to specific performance and injunctive relief in the event of a
breach any of those Sections of this Agreement.  In addition, in the event of
any violation of those Sections of this Agreement, the non-breaching Party shall
be entitled to recover its attorneys fees and costs incurred in connection with
any efforts to enforce its rights under this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
16.           Voluntary Waiver and Acknowledgement.  Executive acknowledges that
he has had the opportunity to consult with the attorney of his choice in
connection with executing this Agreement, and that he has been given the
opportunity, if so desired, to consider this Release for twenty-one (21) days
before executing it.  If Executive does not sign this Agreement and return it to
Kevin Bisson, Chief Financial Officer, at the Company’s principal business
address so that it is received within twenty-one (21) days of the Separation
Date, it will not be valid.  In the event that Executive executes this Release
within less than 21 days, he acknowledges that such decision was entirely
voluntary and that he had the opportunity to consider this Release for the
entire 21-day period.  Any change to this Agreement, whether material or
otherwise, will not re-start this 21-day period.
 
The Parties acknowledge that, for a period of seven (7) days from the date that
Executive signs this Agreement (the “Revocation Period”), he will retain the
right to revoke this Agreement by written notice to Kevin Bisson, Chief
Financial Officer, at the Company’s principal business address, received before
the end of the Revocation Period, and that this Agreement will not become
effective or enforceable until the expiration of the Revocation Period.
 
Executive agrees that he has carefully read and understands all of the
provisions of this Agreement, and that he is voluntarily entering into this
Agreement.  Executive further represents and acknowledges that in executing this
Agreement, he is not relying and has not relied upon any representation or
statement made by any of the Releasees with regard to the subject matter, basis
or effect of this Agreement.
 
17.           Entire Agreement.  With the exception of the 2012 Plans, the
Equity Plans and the Corporate Governance Guidelines, all of which shall survive
in full force and effect except as expressly amended herein, this Agreement
constitutes the entire understanding and agreement of the Parties regarding the
matters set forth herein and supersedes any prior communications, agreements and
understandings, written or oral, with respect to the matters set forth herein
(including but not limited to all provisions of the Employment Agreement except
Article III).
 
18.           Other Terms.  This Agreement may be modified only by a written
agreement signed by Executive and an authorized officer of SeaChange.  The
waiver by any party of a breach of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.  This Agreement may be executed
in separate counter-parts, each of which shall be deemed an original, but all of
which together shall constitute the same instrument.  This Agreement shall be
governed by and construed in accordance with the laws of the state of
Massachusetts without regard for the conflict of laws principles thereof.  The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
Parties.  This Agreement is not, and shall not be construed to be, an admission
of any violation of any federal, state or local statute or regulation, or of any
duty owed by Executive or any of the Releasees.  If any provision of this
Agreement is deemed invalid, the remaining provisions shall not be affected and
shall be enforced to the maximum extent permitted by law.  This Agreement shall
be binding upon and inure to the benefit of the Parties’ successors and assigns,
except that Executive’s obligations herein are personal and may not be assigned.
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date last
written below.


 

/s/ William C. Styslinger, III November 29, 2011 WILLIAM C. STYSLINGER, III DATE
           
SEACHANGE INTERNATIONAL, INC.
      By /s/ Kevin M. Bisson     November 29, 2011 Name: Kevin M. Bisson  DATE
Title:  CFO
 

 

 
 
10

--------------------------------------------------------------------------------

 
 